Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  December 16, 2014

The Court of Appeals hereby passes the following order:

A15A0616. DARREN PETTY v. THE STATE.

      On April 14, 2011, Darren Petty pled guilty to four counts of theft by receiving
and one count of making a false statement. Petty filed a notice of appeal from his
sentence on June 30, 2014, and the appeal was docketed as Case Number A15A0073.
We dismissed that direct appeal because it was untimely. Petty has now filed a second
notice of appeal seeking to challenge his sentence.1 Again, the appeal must be
dismissed.
      Under OCGA § 5-6-38 (a), a notice of appeal must be filed within 30 days after
entry of the appealable order. The proper and timely filing of a notice of appeal is an
absolute requirement to confer jurisdiction on this Court. Rocha v. State, 287 Ga.
App. 446 (1) (a) (651 SE2d 781) (2007). Here, Petty filed his notice of appeal over
three years after entry of the order he seeks to appeal. We thus lack jurisdiction to
consider this appeal, which is hereby DISMISSED.




      1
         Petty directed the appeal to the Supreme Court, which transferred the matter
to this Court.
Court of Appeals of the State of Georgia
                                     12/16/2014
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.